department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend w name x name y name r amount t amount u amount v dollars amount w dollars amount x dollars amount y dollars amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are is classified as a private_foundation as defined in sec_509 you will conduct w the purpose of w potential and future viability of performing artists in specific fields as part of w you will operate two grant programs x and y is to invest in empower and celebrate the the purpose of x is to provide grants to leading artists support the artists’ creative and professional development in the performing arts to the purpose of y to provide grants to fellows in the performing arts to support their creative and professional development grant procedures for x grant recipients for x will be selected without any_action on their part to receive the grant hence there will be no application process or similar procedure that will be used to select grant recipients you will contract with an unrelated third party organization that along with your staff will identify eligible grant recipients the third party organization will also manage the selection process and provide technical assistance to recipients of grants each year it is anticipated that approximately r performing artists will be eligible to receive a grant under x you expect to award up to t grants under x annually over five years to individuals in the performing arts combination of both unrestricted and restricted portions and consist of x dollars of unrestricted funding and up to y dollars of restricted funding the grant award is a unrestricted funding is for promoting the artists long-term creative and professional development through activities such as travel study time for reflection professional skills enhancement and professional development this unrestricted funding will enable artists to take creative risks explore new ideas and address important needs and thus improve or enhance an artistic capacity skill or talent restricted funding is project specific and designed to support efforts to connect the artist to their audiences more meaningfully whether through audience development programs or arts education activities in addition this funding is offered to explore new deeper and more effective ways of engaging the public in their work and cultivating long-term audience relationships a committee consisting of a distinguished arts leaders who offer general expertise in the contemporary performing arts and b field specialists who have expertise in each performing arts discipline will select recipients of the grants members of the selection committee will not be in a position to derive a private benefit directly or indirectly if certain potential grant recipients are recommended or selected as the case may be over others your board_of directors and or board committee or one or more of your officers will review and approve each group of grant recipients selected for funding by the selection committee grant recipients will be selected based on eligibility exceptional creativity evidence of artistic maturity and developed expressive style evidence of ongoing creative investigation and self-challenge evidence of outstanding contribution to their field s evidence of commitment to making work in the nonprofit sector and the potential to make a continuing significant contribution to their field s in the future all grant recipients will be selected on an objective and non- discriminatory basis without regard to race gender religion national origin ethnicity or sexual orientation the terms and conditions of each grant will be contained in a letter agreement sent to the grant recipient to notify him her of the grant the letter provides the following concerning the unrestricted portion of the grant a description of the specific purpose of the grant its duration the expenses that can be paid_by the grant and requirements for annual and final reports to you and annual affirmation that the grant recipient intends to continue working professionally in the arts field including the due dates of the reports each recipient will his or her artistic capacity skill or talent with the award funds and a payout schedule for receiving the funds be required to provide his or her plan for improving or enhancing the letter provides the following concerning the restricted portion of the grant the specific purpose of the grant that it is to be used for a specific project involving either audience development programs or arts education activities furthermore the letter provides the grant’s duration the expenses that can be paid_by the grant and requirements for annual and final reports to you and an annual affirmation that the grant recipient intends to continue working professionally in the arts field including the due dates of the reports once the award recipients are notified of the awards they must provide proposed plans projects and budgets for the unrestricted and restricted portions of the awards for the restricted funds the project needs to identify the audience it intends to reach the value of the audience for the artist's long-term goals and the value of the project in cultivating that deeper audience connection the selection committee will review the proposed project and budget to determine if the proposed project addresses the goal of connecting the artist to and expanding his her audiences if they determine that the proposed project does not address expanding audiences for artistic work and or arts education activities the artist will be notified and a request will be made that a revised or new budget and proposed project be submitted for approval the recipient will be required to sign a copy of the letter agreement and return it to you to confirm his or her acceptance of the terms and conditions payment of the grant funds will be made directly to the individual grant recipient in accordance with a schedule to be defined by the grant recipient with no more than a specified percentage of the unrestricted funding paid out in any one year awards are not renewable beyond the specific period listed in the original proposal grant procedures for y grant recipients for y will be selected without any_action on their part to receive the grant hence there will be no application process or similar procedure that will be used to select grant recipients you will contract with an unrelated third party organization that along with your staff will invite recipients of the x grant other arts professionals and established artists to nominate up to three eligible artists in the performing arts who the nominators believe have the potential to impact and advance their respective fields the third party organization will also manage the selection process and provide technical assistance to recipients of grants you expect to award up to t grants per year under y over five years to art fellows in the performing arts you will consider at least u nominations for y in the first year nominees not chosen in a given year will automatically continue to be eligible for consideration in subsequent years and the program staff will solicit a minimum of u new nominations each year eligible recipients of y will be residents or citizens of the united_states be generative or interpretive artists where generative means they are the person primarily responsible for creation of new works in specific performing arts disciplines and interpretive means artists who interpret or execute works created by others and have been nominated for the grant and have demonstrated the potential to influence their respective fields but who in general have yet to receive the level of recognition in national competitions that the recipients under x have achieved the grant award is a combination of both unrestricted and restricted portions awards under y will consist of v dollars of unrestricted funding and up to w dollars of restricted funding unrestricted funding is for promoting the artists long-term creative and professional development through activities such as travel study time for reflection professional skills enhancement and professional development this unrestricted funding will enable artists to take creative risks explore new ideas and address important needs - and thus improve or enhance an artistic capacity skill or talent restricted funding is project specific and designed to support efforts to connect the artist to their audiences more meaningfully whether through audience development programs or arts education activities in addition this funding is offered to explore new deeper and more effective ways of engaging the public in their work and cultivating long-term audience relationships a committee consisting of notable and rising performing arts professionals and artists will select recipients of the grants from among the nominees your board_of directors and or board committee or one or more of your officers will review and approve each group of grant recipients selected for funding by the selection committee grant recipients will be selected by the selection committee based on their potential to influence their respective fields on an objective and non-discriminatory basis without regard to race gender religion national origin ethnicity or sexual orientation all grant recipients will be selected the terms and conditions of each grant will be contained in a letter agreement sent to the grant recipient to notify him her of the grant the letter provides the following concerning the unrestricted portion of the grant a description of the specific purpose of the grant its duration the expenses that can be paid_by the grant and requirements for annual and final reports to you and annual affirmation that the grant recipient intends to continue working professionally in the arts field including the due dates of the reports each recipient will his or her artistic capacity skill or talent with the award funds and a payout schedule for receiving the funds be required to provide his or her plan for improving or enhancing the letter provides the following concerning the restricted portion of the grant the specific purpose of the grant that it is to be used for a specific project involving either audience development programs or arts education activities furthermore the letter provides the grant’s duration the expenses that can be paid_by the grant and requirements for annual and final reports to you and an annual affirmation that the grant recipient intends to continue working professionally in the arts field including the due dates of the reports once the award recipients are notified of the awards they must provide proposed plans projects and budgets for the unrestricted and restricted portions of the awards for the restricted funds the project needs to identify the audience it intends to reach the value of the audience for the artist's long-term goals and the value of the project in cultivating that deeper audience connection the selection committee will review the proposed project and budget to determine if the proposed project addresses the goal of connecting the artist to and expanding his her audiences if they determine that the proposed project does not address expanding audiences for artistic work and or arts education activities the artist will be notified and a request will be made that a revised or new budget and proposed project be submitted for approval the recipient will be required to sign a copy of the letter agreement and return it to you to confirm his or her acceptance of the terms and conditions payment of the grant funds will be made directly to the individual grant recipient in accordance with a schedule to be defined by the grant recipient with no more than a specified percent of the unrestricted funding paid out in any one year awards are not renewable beyond the specific period listed in the original proposal oversight and reporting procedures for both x and y no grants will be made i to your substantial contributors ii to your directors or officers iii to any member of the selection committee iv to any family members of any of the persons listed in clauses i through iii above or v to any disqualified_person with respect to you in addition no grants will be made for a purpose that is inconsistent with your charitable and educational_purposes you will require each grant recipient to submit a report at specified periods which will be at least once each year detailing the use of the grant funds and the progress the grant recipient has made toward achieving the purposes for which the grant was made as well as accounting for the funds that have been spent up to the date_of_the_report in addition an annual affirmation is required upon final expenditure of the grant funds the grant recipient will be required to make a final report describing the grant recipient’s accomplishments with respect to the grant and accounting for all the funds received under the grant reports will be reviewed and approved by the program staff and your staff annually to determine both that recipients are spending funds for the purposes awarded and the payout request meets the requirements of the program which specifies that an individual recipient cannot receive more than a certain percentage of the total unrestricted funding in any one year grant recipients may affirm or revise their payout schedule and or plan periodically with the approval of program staff and your staff if a grant recipient chooses to cease working in the arts fields the recipient will be ineligible to receive any outstanding unpaid funding additionally in the unlikely event of a recipient's death before the grant has been fully paid funding for the deceased recipient will cease and no further grant funds would be paid where reports to you or other information including the failure to submit reports after a reasonable_time has elapsed from their due_date indicates that all or any part of the grant funds are not being used for the purposes of the grant you will initiate and investigation if you determine that any part of the grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grant recipient to the purposes being financed by the grant these steps will include i withholding any remaining disbursements of the grant funds until you have received a the grant recipient’s assurances that future diversions will not occur and b any delinquent reports from the grant recipient and ii if necessary any legal actions unless such action would in all probability not result in the satisfaction of execution on a judgment you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your educational grant procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours holly o paz director exempt_organizations rulings and agreements enclosures notice a copy of the redacted letter
